DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-4,6-16,17-22  are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 1 and 10, as amended, recite that the material of interest is “attached” to a tooth of biological tissue.  Thus, the claims positively recite the tooth and thus encompass a human organism.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-16,22 are rejected under 35 U.S.C. 103 as being unpatentable over Nikunen et al 20170286820 in view of Beiski et al 20070106138.
With regard to claims 1 and 10, Nikunen et al discloses a system for non-invasive monitoring of a material of interest, comprising one or more monitoring sensor tags 10 which may be attached to a material of interest, the sensor tag comprising at least one electric circuit comprising at least one sensor 32 (see paragraph 76), which Nikunen et al discloses may be a temperature sensor (see paragraph 82), a first antenna 21 in operable communication with the at least one electric circuit. The antenna 21 receives electromagnetic radiation of a predetermined characteristic as an input (see paragraph 6), the input causing the at least one electric circuit to take one or more readings from the at least one sensor 32 and then to transmit the one or more readings using the antenna 21. See paragraph 74. With further regard to claim 10, note that Nikunen et al disclose at least one reader 11, comprise one or more second antennas, the reader 11 uses the second antenna to transmit electromagnetic radiation of a predetermined characteristic, such that the first antenna then receives the electromagnetic radiation of the predetermined characteristic as an input, the input then causing the at least one electric circuit to take one or more readings from the at least one sensor 32 and then transmit the one or more readings using the first antenna 21 back to the second antenna, which receives the one or more readings from the first antenna 21, the reader 11 then uses the one or more readings to determine the state of the sensor 32.


Beiski et al discloses an RFID system that could be used to monitor the status of a dental crown. See paragraphs 102 and 104.
It would have been obvious to one skilled in the art to combine the system for non-invasively monitoring a material of interest, disclosed by Nikunen et al, with a dental crown, in view of the teaching of Beiski et al that a dental crown can be monitored via an RFID type system, and also in view of the teaching of Nikunen et al that the disclosed system may be used to monitor a condition, such as temperature.

With regard to claims 2 and 3, note that the sensor 32 of Nikunen et al may be inductance based. See paragraph 88.
With regard to claim 4, note that the reading from the sensor 32 may be a temperature reading. See paragraph 82.
With regard to claims 6 and 7, note that the at least one electric circuit also causes the antenna 21 to transmit the one or more readings, as well as additional information such as a product code. See paragraph 114.
With regard to claim 8, note that the sensor tag 32 of Nikunen et al/Beiski et al may be located on a surface of the material of interest, as Beiski et al disclose that such a sensor may be attached to a crown.
With regard to claim 9, note that Nikunen et al disclose that the sensor tag 32 size may be 1mm x 2.5mm (see paragraph 78), which falls within the range in this claim.

With regard to claim 11, note that Nikunen et al discloses a processor in operable communication with the second antenna of the reader 11, and memory therewith. It is inherent that the memory of the reader comprises code for instructing the processor how to interpret the current state of the material (via the sensor 32), by processing the one or more readings received at the second antenna of the reader.
With regard to claims 12 and 13, the second antenna of the reader of Nikunen etal inherently has a positional location that is known by the system (the system would need to know the position of the antenna of the reader 11, in order to process the signals from the first antenna 21 and the sensor 32). Thus, the code stored in the memory of the reader 11 would thus instruct the processor of the reader 11 to know the positional location of the sensor 32 via the first antenna 21 and the sensor 32.
With regard to claims 13 and 14, the reader 11 of Nikunen et al also functions as a reader and calibration member that reads and calibrates the sensor tag 32. See paragraph 131. Thus, the second antenna of the reader 11 would inherently have a positional location that is known by the system, relative to an origin known by the system.  Note that the reader 11 also comprises a reference sensor tag.  See paragaphs 95 and 100.
With regard to claims 15 and 22, note that Nikunen et al discloses that there may be more than one sensor tag 32 (which inherently has a second electric circuit and a “fourth” antenna) in communication with the second electric circuit, which may take a calibration reading from the reader 11 (paragraph 131) and transmit them using the “fourth” antenna. See paragraph123. Thus, a first sensor tag and a second sensor tag would inherently have an initial “predetermined spacing” when attached to a crown, as taught by Beiski et al.
With regard to claim 16, although Nikunen et al/Bieski et al do not specifically disclose a reader housing member, and a patient fixation member for the reader, it would have been obvious to one .

Allowable Subject Matter
                 Claims 17-21 would be allowable if the newly applied 101 rejection is overcome, and also if amended to include all of the limitations of the claims from which they depend.

Response to Arguments
Applicant's arguments filed 10/20/21 have been fully considered but they are not persuasive. 
Applicant argues that the Beiski reference cannot be used to modify the Nikunen reference because the “crown” that Beiski refers to is a crown that is used as part of a bridge, and not a crown that is attached to a portion of a tooth.  This argument is not persuasive because Beiski clearly refers to a crown that could be attached to a portion of a tooth (as described in paragraph 14), and clearly shows such in Figures 6A and 8A.
Applicant also argues that the Beiski reference cannot be used to modify the Nikunen reference because while Nikunen contemplates powering his device via a passive method, Beiski discloses actively powering his device.  This is not found persuasive, because Beiski was not relied upon to show passive powering.  Nikunen already discloses passive powering.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772